EXHIBIT 10.33

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This Second Amendment to Purchase and Sale Agreement (“Second Amendment”) is
made and entered into as of February 19, 2019, by and between IRESI MONTGOMERY
MITYLENE, L.L.C., a Delaware limited liability company (“Seller”), and B & M
DEVELOPMENT COMPANY, L.L.C., an Alabama limited liability company (“Buyer”).

 

RECITALS

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement
bearing an Effective Date of December 21, 2018, and reinstated and amended by
that certain Reinstatement of and First Amendment to Purchase and Sale
Agreement, bearing an effective date of January 23, 2019 (collectively the
“Agreement”), for the purchase and sale of certain Property, as particularly
defined in the Agreement. Capitalized terms not otherwise defined herein shall
have the same meaning ascribed to such terms in the Agreement.

 

B.Seller and Buyer desire to modify the terms of the Agreement pursuant to the
terms and conditions set forth in this Second Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Seller and Buyer agree as
follows:

 

1.The Recitals set forth above are true and correct and are adopted and
incorporated herein by reference as if more fully set forth at length.

 

2.The Due Diligence Period as set forth in Section 7.2a shall expire on February
19, 2019; provided, however, that the Due Diligence Period shall be extended
until 5:00 pm CT on February 22, 2019 for only the following item: (a) Buyer’s
completion of its equity structure for the transaction.   In the event that
Buyer is unable to complete its equity structure for the transaction, Buyer may
terminate the Agreement by providing a written notice to Seller on or before
February 22, 2019, and upon Buyer’s election to terminate, the Agreement shall
terminate, the Earnest Money shall be returned to Buyer, Buyer shall return to
Seller all documents provided by Seller with respect to the Property, or confirm
to Seller that such documents have been destroyed, and no party hereto shall
have any further liability to the others hereunder, other than Buyer’s repair
and indemnity obligations set forth in Section 7.2(a) and Buyer’s document
return obligations set forth in Section 7.2(b) of the Agreement.

 

3.Except as set forth herein, the Agreement shall remain in full force and
effect and unmodified, and the Agreement, as amended hereby, is hereby ratified,
confirmed and approved in all respects. In the event of a conflict between the
terms and conditions of the Agreement and this Second Amendment, the terms and
conditions of this Second Amendment shall prevail.

 

4.To facilitate execution, this Second Amendment may be executed in as many
counterparts as may be required.  It shall not be necessary that the signatures
on behalf of all parties appear on each counterpart hereof. A counterpart sent
by electronic mail (including a PDF by e-mail) or facsimile shall constitute the
same as delivery of the original of such executed counterpart.  Any signature
page of a counterpart may be detached from any counterpart and attached to any
other counterpart.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment as of
the date first written above.

 

SELLER:

 

 

IRESI MONTGOMERY MITYLENE, L.L.C.,

a Delaware limited liability company

 

 

By:

Inland Residential Operating Partnership, L.P.,

 

a Delaware limited partnership, its sole member

 

 

By:

Inland Residential Properties Trust, Inc.,

 

a Maryland corporation, its general partner

 

By:

/s/ Roderick S. Curtis

Name:

Roderick S. Curtis

Its:

Vice President

 

BUYER:

 

B & M DEVELOPMENT COMPANY, L.L.C.,

an Alabama limited liability company

 

By:

/s/ John D. Blanchard

Name:

John D. Blanchard

Its:

Manager

 

2

 